*293ON REHEARING.
A petition for rehearing makes as its strong point that the application and contract signed by McClaugherty binding him to the company’s rule that each consumer of water must furnish and repair service pipes, is invalid because without consideration. I would think that when, at the request of McClaugherty, the parties made a contract by which the water company bound itself to supply McClaugherty with water and he bound himself to buy water and pay fór it, there was benefit and detriment to each contracting party, a mutuality of obligation and benefit, a mutual consideration, a part and element of which contract was the rule alluded to. The company was to make the outlay of furnishing water, a detriment to it, and get pay for it, a benefit; whilst McClaugherty was to pay, a detriment to him, and get the water, a benefit. That seems plain to me. “Anything which confers benefit on a party to whom a promise is made, or loss or inconvenience on the party promising is a valuable and sufficient consideration”, is'a sound definition of consideration given by Judge GreeN in Hornbrook v. Lucas, 24 W. Va. 497. “Anything that may be detrimental to the promisee or beneficial- to the promisor in legal estimation will constitute good consideration for a promise”. 3 Va. & W. Va. Ency. Digest 338. “A benefit to the party promising, or an' injury, loss, charge, or inconvenience, or the risk thereof to the party promised”, we said in Rutherford v. Rutherford, 55 W. Va. 60, citing 3 Minor’s Inst. 133. “Benefit to be derived by each party to a contract furnishes a sufficient consideration for it.” Rowan & Co. v. Hull, 55 W. Va. 335.
But the petition for rehearing, as an additional argument to show no consideration, puts the proposition that when this water company got its franchise it was bound by law to furnish service pipes in, order to perform its public duty as a part thereof, and that the consumer ivas not bound to do so, and that this contract makes McClaugherty do what he was not bound to do, and relieves, the company of its obligation, and is without law to support it, and is without consideration; that is to say, that this rule requiring the consumer, to ftymish water is against public policy as relieving an incorporated company of public service from its duty. I should think the party could *294bind himself by such a contract. But a decisive answer to that proposition is found in the franchise granted to the company, which gives the company power to maintain its works and supply the city and citizens with water, “upon any terms and conditions that from time to time may be agreed upon by and between the said Bluefield Water Works & Improvement Company, its successors and assigns and the said city of Bluefield and other patrons and customers of the said Bluefield Water Works & Improvement Company.” Under that clause of its franchise the company could make such rule as that involved in this case. It was thus given full authority to do so. The rule is thus binding.

Writ Refused.